      CASE 0:19-cv-00522-SRN-DTS Document 44 Filed 08/24/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Aaron Dalton,                                          Case No. 19-cv-522 (SRN/DTS)

               Plaintiff,

 v.
                                                                   ORDER
 JJSC Properties, LLC,

               Defendant.



Padraigin Browne, Browne Law LLC, 8530 Eagle Point Blvd., Ste. 100, Lake Elmo,
Minnesota 55042, for Plaintiff.

Amy M. Sieben and Bradley D. Fisher, Fisher Bren & Sheridan LLP, 920 Second Ave. S.,
Ste. 975, Minneapolis, Minnesota 55402, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on remand from the opinion of the Eighth Circuit Court

of Appeals in Dalton v. JJSC Properties, LLC, __ F.3d __, No. 19-3007, 2020 WL 4431719

(8th Cir. Aug. 3, 2020). Pursuant to that opinion,

       IT IS HEREBY ORDERED that the Judgment of this Court dated August 14, 2019

[Doc. No. 34] is VACATED, and this matter is REMANDED to the Second Judicial District

Court, Ramsey County, Minnesota.


Dated: August 24, 2020                               s/Susan Richard Nelson
                                                     SUSAN RICHARD NELSON
                                                     United States District Judge
